DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 15/873,413, filed on January 17, 2018.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on March 30, 2021 and June 30, 2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Drawings
The drawings were received on June 30, 2020.  These drawings are acceptable.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets 

Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10,736,126 Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons:
Regarding claim 1, claim 1 of the U.S. Patent No. 10,736,126 recites a method of processing a vehicle-to-everything (V2X) message in a V2X message transmitting entity, the method comprising (col. 15, lines 16-18): 
determining a type of a V2X message to be transmitted to the transmission target entity (col. 15, lines 21-22); 
adaptively determining a security level for the V2X message based on the type of the V2X message (col. 15, lines 23-24); 
generating the V2X message by applying a scheme determined according to the determined security level, the scheme being for at least one encryption, authentication, digital signature, and freshness check (col. 15, lines 28-31); and 
transmitting the V2X message to the transmission target entity (col. 15, lines 32-33),  
wherein the type of the V2X message includes at least one of a vehicle-to-vehicle (V2V) warning propagation, a V2V platooning, a V2V beaconing, or a vehicle-to-

Regarding claim 2, claim 2 of the U.S. Patent No. 10,736,126 recites obtaining, at the V2X message transmitting entity, status information of the transmission target entity, wherein the transmission target entity is a vehicle, and the status information includes at least one of a speed of the vehicle, a number of vehicles around the vehicle, a number of roadside units (RSUs) around the vehicle, a security level applied in the vehicle, and a message processing resource of the vehicle (col. 15, lines 38-45). 

Regarding claim 3, claim 1 of the U.S. Patent No. 10,736,126 recites wherein the security level is determined further based on the status information, according to a number of V2X messages that can be processed by the transmission target entity (col. 15, lines 23-27). 

Regarding claim 4, claim 4 of the U.S. Patent No. 10,736,126 recites wherein the security level is determined further based on the status information, according to an allowance of a message processing latency (col. 15, lines 50-54). 

Regarding claim 5, claim 5 of the U.S. Patent No. 10,736,126 recites wherein the security level is determined further according to whether or not a parameter set by combining at least one element included in the status information exceeds predetermined threshold values (col. 15, lines 55-60). 
Regarding claim 6, claim 6 of the U.S. Patent No. 10,736,126 recites wherein the transmitting the V2X message includes transmitting a signal indicating the determined security level (col. 15, lines 61-64). 

Regarding claim 7, claim 7 of the U.S. Patent No. 10,736,126 recites wherein the signal is included in a header of the V2X message (col. 15, lines 65-67). 

Regarding claims 8-14, these claims recite a different statutory class and include similar to those of recited within claims 1-7.  Therefore, the Examiner rejects these claims at least for the same reasons discussed above. 

Claims 1-14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of copending Application No. 16/916,842 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons:
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Regarding claim 1, claim 1 of the copending Application No. 16/916,842 recites a method of processing a vehicle-to-everything (V2X) message in a V2X message transmitting entity, the method comprising (page 8, lines 2-4): 
determining a type of a V2X message to be transmitted to the transmission target entity (lines 4-5); 

generating the V2X message by applying a scheme determined according to the determined security level, the scheme being for at least one encryption, authentication, digital signature, and freshness check (lines 8-11); and 
transmitting the V2X message to the transmission target entity (lines 12-13),  
wherein the type of the V2X message includes at least one of a vehicle-to-vehicle (V2V) warning propagation, a V2V platooning, a V2V beaconing, or a vehicle-to-infrastructure (V2I) warning, and when the V2X message is the V2V platooning, the authentication is partially required (lines 14-17). 

Regarding claim 2, claim 2 of the copending Application No. 16/916,842 recites obtaining, at the V2X message transmitting entity, status information of the transmission target entity, wherein the transmission target entity is a vehicle, and the status information includes at least one of a speed of the vehicle, a number of vehicles around the vehicle, a number of roadside units (RSUs) around the vehicle, a security level applied in the vehicle, and a message processing resource of the vehicle (page 8, lines 24-33). 

Regarding claim 3, claim 1 of the copending Application No. 16/916,842 recites wherein the security level is determined further based on the status information, according to a number of V2X messages that can be processed by the transmission target entity (page 8, lines 34-38). 
Regarding claim 4, claim 4 of the copending Application No. 16/916,842 recites wherein the security level is determined further based on the status information, according to an allowance of a message processing latency (page 8, lines 39-43). 

Regarding claim 5, claim 5 of the copending Application No. 16/916,842 recites wherein the security level is determined further according to whether or not a parameter set by combining at least one element included in the status information exceeds predetermined threshold values (page 8, lines 44-49). 

Regarding claim 6, claim 6 of the U.S. Patent No. 10,736,126 recites wherein the transmitting the V2X message includes transmitting a signal indicating the determined security level (page 9, lines 9-12). 

Regarding claim 7, claim 6 of the U.S. Patent No. 10,736,126 recites wherein the signal is included in a header of the V2X message (page 9, lines 9-12). 

Regarding claims 8-14, these claims recite a different statutory class and include similar to those of recited within claims 1-7.  Therefore, the Examiner rejects these claims at least for the same reasons discussed above. 

Allowable Subject Matter
Claims 1-14 are allowed pending the Applicant overcomes the Double Patenting rejections as mentioned above.

The following is a statement of reasons for the indication of allowable subject matter:  
Regarding independent claims 1, and 8, Lee et al. (US 2017/0202046) discloses key establishment for communications within a group.  Lee also discloses a wireless communication links to be established between UEs in a configuration known as device-to-device (D2D) communication (paragraph 0004).  Lee et al. further discloses determining a group security level for the group of device based on a maximum number of devices in the group of devices (paragraph 0012).  This teaching of Lee reads on “determining a security level”, of claim language.  However, Lee et al. does not expressly disclose determining a type of a V2X message to be transmitted to the transmission target entity and determining a security level for the V2X message based on the type of the V2X message.
Similarly, Han et al. (US 2018/0115898) discloses a method of authenticating external vehicle.  Han et al. also discloses a first vehicle periodically broadcasts an authentication result of a second vehicle.  When the similarity between the first distance information and the second distance information is less than the threshold, the first vehicle broadcasts a warning message indicating that the second vehicle is an abnormal vehicle (paragraph 0073).  These teachings of Han et al. reads on “a type of a V2X message to be transmitted to the transmission target entity” of claim language.  However, Han et al. fails to disclose “determining a security level for the V2X message based on the type of the V2X message and generating the V2X message by applying a scheme determined according to the determined security level, the scheme being for at least one encryption, authentication, digital signature, and freshness check.” 
However, none of the references, taken either alone or in combination, discloses “determining a type of a V2X message to be transmitted to the transmission target entity; adaptively determining a security level for the V2X message based on the type of the V2X message; generating the V2X message by applying a scheme determined according to the determined security level, the scheme being for at least one encryption, authentication, digital signature, and freshness check”.
Therefore, the Examiner allows independent claims 1, and 8 at least for the reasons discussed above, in combination with all other features recited within claims.
Claims 2-7, and 9-14 depend either directly or indirectly upon independent claims 1, and 8.  Therefore, they are also allowed by virtue of their dependencies. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE H. CAI whose telephone number is (571)272-7798.  The examiner can normally be reached on Monday-Friday, 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KATHY WANG-HURST can be reached on (571)270-5371.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Wayne H Cai/Primary Examiner, Art Unit 2644